The Chief Justice
dissenting.
I would not disturb the order of the United States Court of Appeals for the First Circuit. Moreover, the Attorney General of New Hampshire having this day personally represented to the Clerk of this Court that the proclamation of March 21, *9391978, has been superseded by a new proclamation dated March 24, 1978, filed today, the application referred to the Court appears to be moot, and I therefore dissent from the action of the Court and would reinstate the order of the Court of Appeals.